Joseph Road vs Joshua Patrick_

The Pltff complains of the DeP for that he lost certain property out of his possession which came into possession of the defendant of the value of one hundred dollars which the defendant afterward wrongfully converted and disposed of to his own use and refused to restore the same.
Sol Sibley Atty for Pltf
and the defendant pleads that he is not guilty and puts himself upon the country— Brush for the Deft
and the Pltff likewise Sol Sibley Aty.

[In the handwriting of Solomon Sibley]